                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                              Case No. 19-cv-03770-WHO (TSH)
                                   8                     Plaintiffs,                          Case No. 20-cv-1465-WHO
                                   9              v.
                                                                                              DISCOVERY ORDER
                                  10     BGI GENOMICS CO., LTD, et al.,
                                                                                              Re: Dkt. No. 222 (19-3770) & 144 (20-
                                  11                     Defendants.
                                                                                              1465)
                                  12
Northern District of California
 United States District Court




                                  13           Defendants move to compel Plaintiffs to produce for deposition the nine listed inventors
                                  14   for the patents at issue in this case. Plaintiffs oppose. There are two separate sets of issues: (1)
                                  15   whether this discovery is relevant and proportional under normal Rule 26 considerations, and (2)
                                  16   what Plaintiffs’ obligations are under the assignment agreements with respect to the witnesses.
                                  17   The Court considers each in turn.
                                  18   A.      Relevant and proportional
                                  19           In these patent infringement actions in which Defendants plead invalidity defenses,
                                  20   depositions of the inventors are relevant. Defendants assert defenses under section 112, arguing
                                  21   that the asserted patents lack a written description sufficient to enable one of skill in the art to
                                  22   make and use the claimed inventions. Defendants argue that the inventors did not possess the
                                  23   claimed inventions at the time the priority applications were filed. They argue that evidence to
                                  24   support those defenses is likely in the possession of one or more of the named inventors.
                                  25   Certainly, inventor testimony could be relevant to such arguments. See, e.g., Nuvo Pharm. (Ir.)
                                  26   Designated Activity Co. v. Dr. Reddy’s Labs. Inc., 923 F.3d 1368, 1381 (Fed. Cir. 2019) (holding
                                  27   that “inventor testimony . . . illuminates the absence of critical description in this case”).
                                  28           The Court understands that Judge Orrick has preliminarily rejected the enablement
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 2 of 10




                                   1   affirmative defense in granting Plaintiffs’ motion for a preliminary injunction. 19-3770, ECF No.

                                   2   185 at 9-13, 14-17. Therefore, it will probably fail on summary judgment or at trial. However,

                                   3   probably does not mean certainly. A litigant who is on the losing end of a preliminary injunction

                                   4   is still entitled to take discovery in an attempt to turn the case around. Here, Defendants say they

                                   5   have added new counsel to the case after briefing on the preliminary injunction motion was

                                   6   completed, and they are exploring new theories for some of their affirmative defenses, including

                                   7   enablement. They are entitled to take discovery to explore those issues. Moreover, the inventors

                                   8   are natural and logical deponents with respect to these defenses.

                                   9          Plaintiffs argue from the premise that there is a high bar Defendants need to clear to take

                                  10   these depositions. Plaintiffs say that “BGI has failed to identify a substantial question as to the

                                  11   validity of Illumina’s patents.” Plaintiffs say that Defendants “appear[] to suggest that the general

                                  12   topic [of the depositions] might be either a written description or enablement defense, although
Northern District of California
 United States District Court




                                  13   even that is vague.” And Plaintiffs argue that it should be sufficient for Defendants to depose the

                                  14   two inventors whom Plaintiffs have selected to make available for deposition.

                                  15          The Court disagrees that the bar is that high. Defendants are not proposing to depose a

                                  16   long list of random people, or people who have only a tenuous connection to the case. Defendants

                                  17   are asserting written description and enablement defenses, and the inventors are logical witnesses

                                  18   with respect to these defenses. Defendants do not have to prove the merit of their affirmative

                                  19   defenses before they are entitled to take discovery on them; they just need to adequately plead

                                  20   them to make this discovery relevant. They also don’t need to turn over their deposition outline to

                                  21   Plaintiffs ahead of time. They’ve made clear they want to depose the inventors about invalidity

                                  22   defenses, and they have previewed what the defenses are. They don’t need to disclose more than

                                  23   that to be entitled to these depositions. And the suggestion that Defendants should be limited to

                                  24   deposing the inventors chosen by their opponents does not even merit discussion.

                                  25          Plaintiffs’ arguments that the inventors are too unimportant, were involved too long ago,

                                  26   and are simply not worth deposing are also hard to credit in light of the assignment agreements by

                                  27   which Plaintiffs acquired these patents from the inventors. See ECF No. 222-1. In each

                                  28   assignment, the inventors agreed to “testify in any legal proceeding . . . and generally do
                                                                                         2
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 3 of 10




                                   1   everything possible to aid” Plaintiffs “to obtain and enforce proper Patent Protection for said

                                   2   improvements in the United States.” There is no date limit on that obligation, other than the

                                   3   presumed lack of need for their testimony once the patents expire.

                                   4          The assignments themselves show Plaintiffs’ belief, at least at the time the assignments

                                   5   were entered into, that the inventors’ testimony, even years down the road, could be important.

                                   6   Plaintiffs did not want just the legal rights to these patents, but also the meaningful ability to

                                   7   enforce those rights and to defend against claims of invalidity. Had Plaintiffs acquired only the

                                   8   patents without the right to require the inventors to testify, they would have known that there was

                                   9   a potential evidentiary hole in their ability to enforce because sometimes inventor testimony is

                                  10   important. And despite Plaintiffs’ argument today that the patents were invented so long ago that

                                  11   the inventors likely remember nothing, Plaintiffs were careful to make sure there was no time limit

                                  12   on the requirement to testify.
Northern District of California
 United States District Court




                                  13          As to proportionality, the Court thinks that viewing the inventor depositions in isolation is

                                  14   myopic. In their recent case management conference statement, see 20-1465 ECF No. 145, both

                                  15   sides have proposed aggregate deposition limits in the two related cases. Aggregate limits are a

                                  16   far better way to ensure proportional discovery than the Court deciding how many witnesses are

                                  17   proportional for each issue in the case. The parties know their case better than the Court does, and

                                  18   if deposing every inventor would be a waste of time, the Court expects Defendants would use their

                                  19   aggregate time more productively elsewhere. The Court observes, however, that both sides’

                                  20   proposed deposition limits seem to assume that all nine inventors will be deposed. See id. at 9

                                  21   (“Plaintiffs’ Position: There are only three additional Illumina inventors at issue in this case

                                  22   beyond the six Illumina inventors already at issue in C.A. No. 3:19-cv-03770-WHO. Given the

                                  23   significant overlap in subject matter between the two cases, Plaintiffs propose twenty (20) hours of

                                  24   additional deposition time, and five (5) additional depositions, resulting in a total of 135 hours of

                                  25   deposition time and twenty-five (25) depositions per side between both the instant case and the

                                  26   related -03770 case.”); id. at 10 (“Defendants’ Position: Given that there are seven inventors on

                                  27   the 973 and 444 patents and two additional inventors on the 025 patent, Defendants propose that

                                  28   each side shall be limited to sixty (60) hours of additional deposition time, resulting in a total of
                                                                                          3
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 4 of 10




                                   1   175 hours of deposition time per side between both the instant case and the related -03770 case.”).

                                   2   B.     Assignment agreements
                                   3          As noted above, in each of the assignment agreements in which the inventors conveyed

                                   4   their interest in the patents, the inventors “covenant and agree that we will communicate to the

                                   5   said [assignee], its successors, legal representatives and assigns, any fact known to us respecting

                                   6   said [patents], and testify in any legal proceeding, sign all lawful papers, execute all divisions,

                                   7   continuing and reissue application, make all rightful oaths and generally do everything possible to

                                   8   aid the said [assignee], its successors, legal representatives and assigns, to obtain and enforce

                                   9   proper Patent Protection for said [patents] in the United States.” Of the nine inventors, Plaintiffs

                                  10   say that seven are in the United Kingdom, one is in the Netherlands, and Plaintiffs do not know

                                  11   where the last one is. The parties disagree about what these agreements to testify obligate

                                  12   Plaintiffs to do. Defendants urge the Court to order Plaintiffs to make the inventors available for
Northern District of California
 United States District Court




                                  13   deposition. Plaintiffs say that the inventors are not their employees, officers, directors or

                                  14   managing agents, so they cannot be compelled to produce them under Federal Rule of Civil

                                  15   Procedure 30. Instead, Plaintiffs contend that the proper procedure is to seek foreign depositions

                                  16   through the Hague Convention.

                                  17          The Court agrees with Defendants. In Amgen, Inc. v. Ariad Pharmaceuticals, Inc., 2007

                                  18   WL 1425854 (D.Del. May 14, 2007), the Court confronted a similar request by a plaintiff in a

                                  19   patent infringement lawsuit to force the defendant to bring foreign-based inventors to the U.S. for

                                  20   a deposition. The defendant argued that absent Rule 30, the plaintiff’s only options were a

                                  21   subpoena under Rule 45 (which wouldn’t work because the inventors were outside the U.S.) or the

                                  22   Hague Convention. The court disagreed, explaining that “the analysis of whether the court should

                                  23   require the inventors’ appearance does not end at that point.” Id. at *2. The court then explained

                                  24   that “[e]ach inventor executed an assignment.” Id. The court concluded that in each of the

                                  25   assignments, “the ‘giving of testimony’ is specifically required ‘in any . . . other proceeding in

                                  26   which said invention . . . or patent . . . may be involved.’” Id. Citing precedents enforcing such

                                  27   agreements to testify, the court ordered the defendant to “produce the foreign-based inventors . . .

                                  28   in the United States for deposition at a time and place agreed to by the parties.” Regarding an
                                                                                          4
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 5 of 10




                                   1   inventor whose location was unknown, the court ordered the defendant to “advise the court . . . of

                                   2   defendant[’s] efforts to locate him and to explain what is meant that ‘[defendant] has not been able

                                   3   to contact’ him.” Id. at *3.

                                   4          Other courts have likewise enforced agreements to testify. “Courts interpreting assignment

                                   5   agreements containing similar language have required the foreign inventor to sit for a deposition in

                                   6   connection with litigation over the patent.” Industrial Tech. Research Institute v. LG Corp., 2012

                                   7   WL 12883204, *1 (S.D. Cal. Dec. 4, 2012); see also Aerocrine AB v. Apieron Inc., 267 F.R.D.

                                   8   105, 111-12 (D.Del. 2010) (“Apieron’s motion to compel Drs. Persson and Stromberg to travel to

                                   9   the United States to be deposed is GRANTED. Drs. Persson and Stromberg are parties to an

                                  10   assignment agreement that specifically contemplated the provision of testimony for purposes of

                                  11   enforcing the patent rights that were the subject of the assignment agreement; it also specifically

                                  12   references enforcement in the United States.”) (emphasis original); Mineba Co., Ltd., v. Papst, 370
Northern District of California
 United States District Court




                                  13   F. Supp. 2d 302, 308 (D.D.C. 2005) (“With respect to the inventors . . . the Court is persuaded that

                                  14   Papst has the ability to compel them to appear for testimony at trial and should have had the

                                  15   ability to make them available in the United States for deposition testimony. The inventors had all

                                  16   executed written assignment agreements with Papst Motoren which contained express agreements

                                  17   to provide testimony at the request of Papst Motoren and its successors and assigns.”).

                                  18          When a litigant has the contractual right to require a foreign inventor to testify in a U.S.

                                  19   legal proceeding, courts bring skepticism to any argument that the litigant is unable to produce the

                                  20   witness. For example, in Mineba, “Papst . . . delivered letters to all of the witnesses requesting

                                  21   their voluntary appearance for deposition. All of the witnesses declined.” 370 F. Supp. 2d at 303.

                                  22   The court explained that “[b]ecause the inventors are expressly required to testify at the request of

                                  23   Papst by written contracts, the Court cannot but conclude that Papst’s ‘request’ for the voluntary

                                  24   appearance of the inventor witnesses was made with a wink and a nod and that their failure to

                                  25   appear must be attributed to Papst.” Id. at 310. The court concluded that “Papst has willfully

                                  26   failed to produce these witnesses. If it continues to fail to produce them for testimony at trial, the

                                  27   Court will instruct the jury what adverse inferences may be drawn from Papst’s failure to produce

                                  28   the witnesses.” Id.
                                                                                          5
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 6 of 10




                                   1           Similarly, in Industrial Tech. Research Institute, ITRI claimed to be trying to get the

                                   2   inventor to testify by “requesting” that he appear for a deposition. 2012 WL 12883204 at *3.

                                   3   “Notably,” the court observed, “the email makes no mention of [the inventor’s] contractual

                                   4   obligation to testify regarding the [] patent.” Id. (emphasis original). The court also expressed

                                   5   skepticism that the ITRI employees who contacted the inventor had sufficient title and influence to

                                   6   persuade him. Id. Ultimately, as in Mineba, the court ordered ITRI to make the witness available

                                   7   for a deposition in the U.S. and then threatened ITRI with sanctions if it did not produce him. Id.

                                   8   at *3 (“There is no dispute Sheen’s testimony is relevant to the case, and the failure to secure his

                                   9   testimony pursuant to the assignment agreement would not present an ideal circumstance for either

                                  10   side. For ITRI, it could possibly result in consequences under Fed.R. Civ. P. 37, including

                                  11   evidence preclusion sanctions at trial.”); see also Amgen, 2007 WL 1425854, at *3 (noting that in

                                  12   In re Nifedipine Capsule Patent Litig., 1989 WL 111112 (S.D.N.Y. Sept. 20, 1989), “[t]he court
Northern District of California
 United States District Court




                                  13   required plaintiff to produce the inventors for deposition in the United States, pursuant to the

                                  14   Federal Rules of Civil Procedure, or be subject to sanctions.”).

                                  15           The cases Plaintiffs cite are inapposite. The court in Koninklijke Philips N.V. v. Wangs

                                  16   Alliance Corp., 2018 WL 283893 (D.Mass. Jan. 2, 2018), did not hold that the proper procedure is

                                  17   to seek foreign depositions through the Hague Convention. Rather, the court assumed for the sake

                                  18   of argument that the foreign inventor could be made to appear because of his contractual

                                  19   agreement to testify, see id. at *2 (“Even crediting WAC’s argument that Flaissier is contractually

                                  20   obligated to appear . . .”), but held the effort was not worth the candle because his testimony was

                                  21   unlikely to be relevant.

                                  22           In Medpointe Healthcare, Inc. v. Apotex, Inc., 2007 WL 211202 (D.Del. Jan. 26, 2007), the

                                  23   assignment required the inventor to testify in any legal proceedings and do everything necessary or

                                  24   desirable to aid the assignee to obtain and enforce proper protection everywhere in the world. Id.

                                  25   at *1 (“. . . in the United States, their territories and possessions, and all foreign countries.”). The

                                  26   court “decline[d] to find . . . that this language inherently includes a specific assent to be subjected

                                  27   to an American-style deposition, governed by American discovery laws, over and above

                                  28   customary (and more restrictive) German discovery practices which would have been most
                                                                                           6
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 7 of 10




                                   1   familiar to Mr. Hettche at the time of signing.” Id. at *2. The court therefore held that proceeding

                                   2   under the Hague Convention was appropriate. Id. Similarly, in Murata Mfg. Co., Ltd. v. Bel Fuse,

                                   3   Inc., 242 F.R.D. 470 (N.D. Ill. 2007), the assignment required the inventor to testify in any

                                   4   proceeding in connection with the patent “in any country.” Id. at 478. The Court was skeptical

                                   5   that this obligated the inventor to “travel the world in his retirement,” id. at 480, and concluded

                                   6   that “there is nothing to suggest he envisioned and agreed to being deposed around the globe.” Id.

                                   7   The court accordingly followed Medpointe and declined to order the inventor to sit for a

                                   8   deposition in the U.S. Id.

                                   9          To see why Medpointe and Murata are off point, let’s take another look at the agreement to

                                  10   testify in this case: The inventors “covenant and agree that we will communicate to the said

                                  11   [assignee], its successors, legal representatives and assigns, any fact known to us respecting said

                                  12   [patents], and testify in any legal proceeding, sign all lawful papers, execute all divisions,
Northern District of California
 United States District Court




                                  13   continuing and reissue application, make all rightful oaths and generally do everything possible to

                                  14   aid the said [assignee], its successors, legal representatives and assigns, to obtain and enforce

                                  15   proper Patent Protection for said [patents] in the United States.” (emphasis added).

                                  16          They were agreeing to testify in legal proceedings in one country and only one: the U.S.

                                  17   The inventors could not reasonably have thought that the “familiar . . . practices in [their] home

                                  18   country,” Murata, 242 F.R.D. at 480, or the “customary (and more restrictive) . . . discovery

                                  19   practices which would have been most familiar to [them] at the time of signing,” Medpointe, 2007

                                  20   WL 211202, at *2, would apply to their testimony because they were specifically agreeing to

                                  21   testify in U.S. legal proceedings and only in U.S. legal proceedings. Medpointe and Murata

                                  22   therefore do not support Plaintiffs.

                                  23          The Court concludes that Plaintiffs must make the inventors available for deposition in this

                                  24   case. But the Court must also be a bit more specific about what that means. Judge Orrick will

                                  25   have to decide what the obligation to “testify in any legal proceeding . . . in the United States”

                                  26   means for trial. In normal times, the Court might very well conclude that language obligates a

                                  27   witness to travel to the U.S. for a deposition. However, during the current pandemic, nearly all

                                  28   depositions in U.S. legal proceedings are being done by videoconference. If the inventors get
                                                                                         7
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 8 of 10




                                   1   deposed from the comfort and convenience of their living room in the U.K. or the Netherlands,

                                   2   they will be testifying in this U.S. legal proceeding the same way that any U.S.-based witness

                                   3   would. There is no need for them to travel to the U.S. Unlike in mainland China, for example,

                                   4   there is no legal prohibition on the inventors being deposed in the U.K. or the Netherlands for a

                                   5   U.S. legal proceeding.

                                   6          Accordingly, in line with the case law, the Court orders Plaintiffs to make the inventors

                                   7   available for deposition by videoconference or face sanctions. For the inventor Plaintiffs have

                                   8   been unable to locate, the Court orders Plaintiffs to advise the Court within 10 days of their efforts

                                   9   to locate him. See Amgen, 2007 WL 1425854, at *3.

                                  10          The Court has some concerns that Plaintiffs may have been priming the inventors to refuse

                                  11   to attend a deposition. At the August 13, 2020 hearing, Plaintiffs repeatedly described the

                                  12   inventor depositions as optional and said that no one had volunteered: “So we haven’t had anyone
Northern District of California
 United States District Court




                                  13   volunteer to participate. It’s not like we haven’t inquired. Tr. at 9:19-20; see also Tr. at 14:7 (“we

                                  14   told him our desire”); Tr. at 15:16-17 (“In this case I don’t think there’s any reason to believe, for

                                  15   example, people with competitors are just going to, like, appear, you know, voluntarily.”). If that

                                  16   is how Plaintiffs have been describing the depositions to the inventors – as voluntary – that is the

                                  17   specific strategy that was condemned in Mineba. 370 F. Supp. 2d at 310 (“Papst’s ‘request’ for

                                  18   the voluntary appearance of the inventor witnesses was made with a wink and a nod and . . . their

                                  19   failure to appear must be attributed to Papst.”).

                                  20          Plaintiffs also repeatedly argued at the hearing that there would be some sort of legal

                                  21   problem with conducting an American-style deposition in the U.K., Tr. at 8:10-11, 8:14-21, 21:17-

                                  22   20, which is not true. If this is the position Plaintiffs are taking in court, it seems inconceivable

                                  23   they told the inventors they are required to be available for deposition or that this message was

                                  24   strongly conveyed by executives the witnesses would listen to. See Industrial Tech. Research

                                  25   Institute, 2012 WL 12883204 at *3.

                                  26          Plaintiffs also constantly described the requested relief as physically traveling to the U.S.,

                                  27   the country most ravaged by the novel coronavirus, during the height of the pandemic here. Tr. at

                                  28   9:23-25 (“If someone said ‘Yes, I will come to the United States,’ which is the requested relief –
                                                                                           8
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 9 of 10




                                   1   ”); id. at 14:12-15 (“You know, they haven’t said, really, no, but they haven’t agreed to comply

                                   2   with U.S.-style discovery. And they certainly haven’t agreed to come to the U.S.”); id. at 26:17-

                                   3   23 (“And then of the two others, like I say, I think we’ve – they’ve been responsive and we’ve had

                                   4   discussions with them. Their request has been, you know, come to the United States and other

                                   5   things. So we haven’t really gotten to the Zoom question, and I think that, with respect to those

                                   6   witnesses, that that could be well received . . .”). It is true that Defendants are partly to blame for

                                   7   this because they did ask for the inventors to travel to the U.S. for deposition. During the August

                                   8   13 hearing, Defendants disclaimed that request and agreed that videoconference was appropriate,

                                   9   but they did argue for travel to the U.S. in the discovery letter brief. Nonetheless, Plaintiffs knew

                                  10   perfectly well that depositions in the U.S. are being done by videoconference during the pandemic.

                                  11   If they had actually been trying to get the inventors to appear for deposition, they would of course

                                  12   have told them it could be done by videoconference, like essentially all depositions now being
Northern District of California
 United States District Court




                                  13   conducted in the U.S.

                                  14          Plaintiffs also presented argument as if the only options they understood were possible

                                  15   were a deposition in a foreign country under the Hague Convention or traveling to the U.S. for a

                                  16   deposition, again underscoring that they never mentioned to the inventors that videoconference

                                  17   from home was the likely form of the deposition. Tr. at 15:24-16:7 (“The Court: . . . When

                                  18   plaintiffs contacted the inventors, did you describe BGI’s request as coming to the United States

                                  19   for a deposition? [¶] Mr. McClellan: I think we – I don’t know that we got that specific. We just

                                  20   said that they need to – to do a deposition. And we didn’t get into whether it would be done by

                                  21   Hague or U.S., so we haven’t gotten to that level of detail.”); id. at 17:1-6 (“The Court: Okay.

                                  22   But you didn’t necessarily call – even if you assumed Zoom, you didn’t necessarily tell them that.

                                  23   Mr. Reines: I don’t think we got into the particulars at all, whether it would be Hague style or

                                  24   nonHague style. We didn’t do any of that.”).

                                  25          In summary, it may be that Plaintiffs’ efforts to compel the inventors to make themselves

                                  26   available for deposition have consisted of meekly asking them to volunteer to travel great

                                  27   distances and imperil their lives. If Plaintiffs cannot make any of the inventors available for a

                                  28   deposition by videoconference, they may face sanctions. Of course, if Plaintiffs can show a
                                                                                          9
                                        Case 3:19-cv-03770-WHO Document 230 Filed 08/24/20 Page 10 of 10




                                   1   justifiable reason why they could not make one or more of the inventors available, sanctions may

                                   2   not be warranted. At the hearing, Plaintiffs stated that one of the inventors has cancer, but it is

                                   3   unclear if he cannot testify or how dated this information is. Tr. at 14:8-9 (“we didn’t really push

                                   4   it at that point in time.”); id. at 23:16-25. They also stated that they cannot find one of the

                                   5   inventors, and that others have been nonresponsive. If Plaintiffs can show that despite all diligent

                                   6   efforts to enforce their contractual right to have the inventors testify in this legal proceeding,

                                   7   events beyond their control made that impossible, the Court might not award sanctions. However,

                                   8   the evidence relevant to the diligence inquiry does not include only the steps Plaintiffs take

                                   9   starting tomorrow. It also includes communications to date, including any that may have

                                  10   suggested that a deposition was voluntary, inconvenient, or dangerous.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: August 24, 2020

                                  14
                                                                                                      THOMAS S. HIXSON
                                  15                                                                  United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          10
